DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement filed 28 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The Examiner notes that the current application or parent application did not have copy for crossed out NPL document.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 8 and 14 – 15 of prior U.S. Patent No. 11,288,897. This is a statutory double patenting rejection.

Current Application 
US Patent 11,288,897
Claim 1 & 2
 1. A crane risk logic apparatus for a crane, the crane risk logic apparatus comprising: a housing securing a load moment indicator input, a processor, memory, a global positioning system unit, and a wireless transceiver thereat, the load moment indicator input being configured to interface with a load moment indicator secured to the crane and receive crane data therefrom; a busing architecture communicatively interconnecting the load moment indicator input, the processor, the memory, the global positioning system unit, and the wireless transceiver; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive the crane data at the load moment indicator input, identify, based on the received crane data, data analytics, the data analytics including at least four of lift angle data for each crane lift cycle, a load amount and allowable capacity data for each of the crane lift cycles, operator override data for each of the crane lift cycles, anti-two-block activation data for each of the crane lift cycles, operational time data for each of the crane lift cycles, lift cycle count data, lift classification data for each of the crane lift cycles, slewing speed data for each of the crane lift cycles, and wind speed data for each of the crane lift cycles, store the data analytics, and send the data analytics to a server, the server servicing a plurality of crane risk logic apparatuses.
2. The crane risk logic apparatus as recited in claim 1, wherein the server further comprises a cloud-based server.
Claim 1
1. A crane risk logic apparatus for a crane, the crane risk logic apparatus comprising: a housing securing a load moment indicator input, a processor, memory, a global positioning system unit, and a wireless transceiver thereat, the load moment indicator input being configured to interface with a load moment indicator secured to the crane and receive crane data therefrom; a busing architecture communicatively interconnecting the load moment indicator input, the processor, the memory, the global positioning system unit, and the wireless transceiver; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive the crane data at the load moment indicator input, identify, based on the received crane data, lift angle data for each crane lift cycle, identify, based on the received crane data, a load amount and allowable capacity data for each of the crane lift cycles, identify, based on the received crane data, operator override data for each of the crane lift cycles, identify, based on the received crane data, anti-two-block activation data for each of the crane lift cycles, store data analytics, the data analytics including at least one of the lift angle data, the allowable capacity data, the operator override data, and the anti-two-block activation data, and send the data analytics to a server, the server being a cloud-based server servicing a plurality of crane risk logic apparatuses.
Claim 3
3. The crane risk logic apparatus as recited in claim 1, wherein the data analytics inform a crane operator evaluation.
Claim 2
2. The crane risk logic apparatus as recited in claim 1, wherein the data analytics inform a crane operator evaluation.
Claim 4
4. The crane risk logic apparatus as recited in claim 1, wherein the data analytics inform a crane maintenance schedule for the crane.
Claim 3
3. The crane risk logic apparatus as recited in claim 1, wherein the data analytics inform a crane maintenance schedule for the crane.
Claim 5
5. The crane risk logic apparatus as recited in claim 1, wherein the housing is integral with the crane.
Claim 4
4. The crane risk logic apparatus as recited in claim 1, wherein the housing is integral with the crane.
Claim 6
6. The crane risk logic apparatus as recited in claim 1, wherein the housing is integral with the crane, the crane being one of a mobile crane and crawler crane.
Claim 5
5. The crane risk logic apparatus as recited in claim 1, wherein the housing is integral with the crane, the crane being one of a mobile crane and crawler crane.
Claim 7
7. The crane risk logic apparatus as recited in claim 1, wherein the housing is integral with the crane, the crane being a tower crane.
Claim 6
6. The crane risk logic apparatus as recited in claim 1, wherein the housing is integral with the crane, the crane being a tower crane.
Claim 8
8. The crane risk logic apparatus as recited in claim 1, wherein the crane data further comprises data selected from the group consisting of crane geometrical data, main boom length, main boom angle, jib angle, jib length, operating mode, weight of load on a hook of the crane, and total weight being lifted by the crane.
Claim 7
7. The crane risk logic apparatus as recited in claim 1, wherein the crane data further comprises data selected from the group consisting of crane geometrical data, main boom length, main boom angle, jib angle, jib length, operating mode, weight of load on a hook of the crane, and total weight being lifted by the crane.
Claim 9
9. The crane risk logic apparatus as recited in claim 1, wherein the memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the processor to identify, based on the received crane data, warning message data for each of the crane lift cycles.
Claim 8
8. The crane risk logic apparatus as recited in claim 1, wherein the memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the processor to identify, based on the received crane data, operational time data for each of the crane lift cycles.
Claim 10
10. The crane risk logic apparatus as recited in claim 1, wherein the memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the processor to identify, based on the received crane data, error message data for each of the crane lift cycles.
Claim 14
14. The crane risk logic apparatus as recited in claim 1, wherein the memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the processor to identify, based on the received crane data, error message data for each of the crane lift cycle.
Claim 11
11. The crane risk logic apparatus as recited in claim 1, wherein the memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the processor to identify, based on the received crane data, winch direction and speed data for each of the crane lift cycles.
Claim 15
15. The crane risk logic apparatus as recited in claim 1, wherein the memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the processor to identify, based on the received crane data, winch direction and speed data for each of the crane lift cycle.


	Claims 12 – 20 of current application have same limitations as claims 1 – 4, and 8. Hence claims 12 – 20 are rejected under double patenting in same rationales as claims 1 – 4 and 8 are rejected above.

Allowable Subject Matter
Claims 1 – 20 are allowed over the records of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662